Citation Nr: 0930018	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart murmur, to 
include as secondary to a service-connected disability.

2.  Whether a November 1970 rating decision that denied 
service connection for infectious hepatitis should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).

3.  Entitlement to service connection for infectious 
hepatitis, to include the issue of whether there was clear 
and unmistakable error in a rating decision that denied 
service connection.

4.  Entitlement to an effective date earlier than October 10, 
2002, for the grant of service connection for epididymitis, 
including based upon clear and unmistakable error (CUE) in a 
September 1970 rating decision.

5.  Entitlement to an initial rating higher than 10 percent 
for epididymitis.

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims 
enumerated above.  In December 2006, the Board remanded the 
remaining claims for additional development.  In July 2008, 
the Board again remanded the claims that had been remanded in 
December 2006.

In the December 2006 decision, the Board denied the Veteran's 
claim of entitlement to an effective date earlier than 
October 10, 2002, for the grant of service connection for 
epididymitis.  The Veteran appealed the decision denying the 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2008 decision, the Court reversed 
the December 2006 Board decision, insofar as it determined 
that the Veteran had not filed a claim for service connection 
for epididymitis prior to October 10, 2002, and remanded the 
matter for further proceedings consistent with the Court's 
decision.

In October 2006, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating higher than 10 
percent for epididymitis is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The claim for service connection for a heart murmur was 
previously denied in a September 1970 rating decision.  The 
Veteran was notified of that decision but did not perfect an 
appeal.  

2.  Since the September 1970 rating decision, the evidence 
received with respect to the claim for service connection for 
a heart murmur is new, in that it was not previously 
considered by decision makers.  The evidence, however, is 
largely cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the claim.

3.  In a November 1970 rating decision, the RO denied 
entitlement to service connection for infectious hepatitis 
because the preponderance of the evidence weighed against a 
finding that the hepatitis was incurred in service.  The 
Veteran was notified of that decision and he did not file an 
appeal.

4.  The November 1970 rating decision that denied service 
connection for infectious hepatitis was adequately supported 
by the evidence then of record and was not undebatably 
erroneous; the record does not demonstrate that the correct 
facts, as they were known in November 1970, were not before 
the RO in November 1970, or that incorrect laws or 
regulations were applied or that correct laws or regulations 
were not applied.

5.  Infectious hepatitis first manifested after the Veteran's 
discharge from active service, and was not related to his 
service, or to any incident therein.

6. The Veteran's initial claim for service connection for 
epididymitis was filed at the RO on August 11, 1970.  That 
claim was denied in a September 1970 rating decision.  The 
Veteran did not appeal that decision.

7.  The September 1970 rating decision that denied service 
connection for epididymitis was adequately supported by the 
evidence then of record and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in September 1970, were not before the RO in 
September 1970, or that incorrect laws or regulations were 
applied or that correct laws or regulations were not applied.

8.  The Veteran filed to reopen his previously denied claim 
for service connection for epididymitis on October 28, 1992.  
In April 1993, the RO informed the Veteran that he was 
required to submit new and material evidence in order to 
reopen his claim but did not adjudicate entitlement to reopen 
the claim for service connection for epididymitis.  

9.  The Veteran filed another claim of entitlement to service 
connection for epididymitis on October 10, 2002.  

10.  Service connection for epididymitis was granted in a 
January 2006 rating decision, effective October 25, 2004.  By 
a June 2006 rating decision, the RO determined that the 
January 2006 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of October 25, 2004, 
and that an earlier effective date of October 10, 2002, was 
warranted.

11.  The Veteran's claim for service connection epididymitis, 
was pending from the October 28, 1992, application to reopen 
the claim for service connection until the grant of the claim 
in January 2006.

12.  There were no informal or formal claims, or written 
intent to file a claim for service connection for 
epididymitis dated after the September 1970 denial and prior 
to the October 28, 1992, claim.


CONCLUSIONS OF LAW

1.  The September 1970 rating decision that denied the claim 
for service connection for a heart murmur is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a heart murmur.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The November 1970 rating decision that denied entitlement 
to service connection for infectious hepatitis was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 310 (1964 
& Supp. V 1969); 7105 (West 2002); 38 C.F.R. §§ 3.303 (1964 & 
Supp. V 1969); 3.104, 3.105 (2008).

4.  Infectious hepatitis was not incurred in or aggravated by 
the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

5.  The September 1970 rating decision that denied service 
connection for epididymitis was not clearly and unmistakably 
erroneous, and is final.  38 U.S.C.A. §§ 310 (1964 & Supp. V 
1969); 7105 (West 2002); 38 C.F.R. §§ 3.303 (1964 & Supp. V 
1969); 3.104, 3.105 (2008).

6.  The criteria for an effective of October 28, 1992, but no 
earlier, for the grant of service connection for 
epididymitis, have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for heart murmur in a September 1970 rating 
decision.  At the time of the September 1970 denial, the RO 
found that the Veteran's heart murmur was congenital in 
nature and there was no evidence demonstrating that the 
Veteran's heart murmur was permanently worsened as a result 
of his service.  Accordingly, the claim was denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the September 1970 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in October 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

Additional evidence received since the September 1970 denial 
includes clinical records dated from February 1986 to 
November 2005, and various reports of VA examination, which 
show that the Veteran has a Grade 2 systolic murmur.  Those 
records, however, do not relate the Veteran's heart murmur to 
his active service, or reflect that his heart murmur was 
worsened as a result of his active service, or any service-
connected disability.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his right heart 
murmur developed as a result of or is aggravated by his 
service-connected disabilities.

The Board finds that new and material evidence sufficient to 
reopen the claim for service connection for a heart murmur 
has not been received.  First, while the additionally 
submitted clinical records demonstrate that the Veteran is 
diagnosed with a Grade 2 systolic murmur, those records do 
not show that the Veteran's heart murmur was incurred or 
aggravated as a result of his period of active service, 
including as a result of his service-connected disabilities.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim for 
service connection for a heart murmur.  The claim for service 
connection for a heart murmur therefore cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a).  The 
evidence at the time of the previous final denial showed that 
the Veteran had a heart murmur.  Accordingly, the new 
evidence showing only that the Veteran still had a heart 
murmur does not relate to any unestablished facts necessary 
to substantiate the claim.  38 C.F.R. § 3.303.  

Neither may the claim for service connection be reopened on 
the basis of the statements submitted by the Veteran.  The 
Veteran's statements are new but not material.  The Veteran, 
as a layperson without ostensible medical expertise, is not 
competent to opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to having been told that he had 
a heart murmur in service, he lacks the medical competence to 
determine that his heart murmur was aggravated by service, or 
as a result of his service-connected disabilities.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for a heart murmur that 
was not before the RO in September 1970, that new evidence is 
not material to the claim and does not warrant reopening of 
the previously denied claim.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the Veteran's congenital heart murmur was 
aggravated during his period of active service, or that it 
has been aggravated by his service-connected disabilities.  
Therefore, the new evidence is not material.  Thus, the claim 
for service connection for a heart murmur is not reopened and 
the benefits sought on appeal remain denied.  

CUE

The Veteran argues that the November 1970 rating decision 
that denied service connection for infectious hepatitis was 
clearly and unmistakably erroneous.  In essence, he argues 
that the RO erroneously failed to consider evidence 
suggesting that he incurred infectious hepatitis in service.

Under the provisions of 38 C.F.R. § 3.105(a) (2008), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following three-prong test:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

At the time of the November 1970 RO decision, the record 
included the Veteran's claim for benefits, his service 
medical records, and post-service medical records 
demonstrating that the Veteran was hospitalized for treatment 
of infectious hepatitis in July 1970.  

His service medical records did not show that he had symptoms 
consistent with infectious hepatitis.  At the time he was 
hospitalized, the Veteran reported that 10 days prior to 
admission, he began having symptoms of weakness and 
epigastric distress.  He denied any recent needle injections 
but admitted that he had been swimming in a local swimming 
area.  He had recently returned from Vietnam, and denied 
experiencing any symptoms of jaundice while in Vietnam.  He 
was diagnosed with epidemic infectious hepatitis.

The law that was in effect in November 1970 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1964 & Supp. V 1969).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1969).

In the November 1970 rating decision, the RO denied service 
connection for infectious hepatitis, reasoning that because 
the incubation period for epidemic infectious hepatitis was 
shown to be between 17 and 43 days, and the Veteran was 
admitted to the hospital 63 days after his discharge from 
service, with a report of an onset of symptoms 10 days prior 
to admission, the onset of infectious hepatitis was at least 
53 or 54 days after his separation from service.  As 53 days 
exceeded the known 17 to 43 day incubation period for 
infectious hepatitis, it was less likely than not that his 
infectious hepatitis was incurred in service.

After the November 1970 rating decision, the Veteran sought 
to reopen the claim with a private medical opinion stating 
that the Veteran incurred infectious hepatitis while 
stationed in Vietnam, and various lay statements attesting to 
the same, written by the Veteran's mother and the Veteran 
himself.  However, the post-November 1970 evidence was not 
part of the record at the time of the November 1970 rating 
decision.  Therefore, it can have no bearing on the Veteran's 
claim of CUE in the November 1970 rating decision.

On the basis of the evidence of record at the time of the 
November 1970 rating decision, the Board cannot conclude that 
the November 1970 RO decision was clearly and unmistakably 
erroneous.  

The claim of CUE in the November 1970 rating decision 
essentially seeks to have the Board reweigh the evidence.  
However, the November 1970 RO decision considered the 
Veteran's service medical records and post-service medical 
evidence in their entirety.  In fact, the November 1970 RO 
decision relied on evidence that preponderated against a 
finding that infectious hepatitis was incurred in service, 
based upon the normal incubation period for infectious 
hepatitis, and the date that the Veteran was discharged from 
service.  The current CUE claim would have the Board reweigh 
that evidence and arrive at a different conclusion.  However, 
a CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Fugo v. Brown, 6 Vet. App. 40 (1993).  The present 
case does not compel that conclusion.

Moreover, at the time of the November 1970 decision, the RO 
was not precluded from relying upon its own medical judgment 
to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
physician participated in the November 1970 decision and was 
a signatory to the determination.  His signature reflects his 
agreement with the finding that the Veteran did not incur 
infectious hepatitis in service.  Bowyer v. Brown, 7 Vet. 
App. 549 (1995) (holding that the Board's position was 
substantially justified in a pre-Colvin decision in relying 
on its own medical judgment).  Further, other than the 
Veteran's own claim, the record included no medical nexus 
opinion in favor of the claim.  As the medical member of the 
panel concurred in the November 1970 decision, it cannot be 
said that all pertinent evidence of record supported the 
Veteran's position.  The opinion that the evidence was 
insufficient to establish service connection for infectious 
hepatitis was supported by the medical member of the panel 
and the RO relied on his medical judgment in deciding the 
claim.

In sum, the Veteran has not identified any specific finding 
or conclusion in the November 1970 rating decision that was 
undebatably erroneous.  The record does not reveal any kind 
of error of fact or law in the November 1970 rating decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Thus, the criteria for a finding of CUE 
have not been met and the Veteran's claim to revise or 
reverse the November 1970 rating decision must be denied.





Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  The Veteran's infectious hepatitis, however, 
is not a disease or disorder for which service connection may 
be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that because he was diagnosed with 
infectious hepatitis so soon after his discharge from 
service, it is more likely than not that he incurred 
infectious hepatitis as a result of exposure to contaminated 
water in Vietnam, and that he is therefore entitled to 
service connection.  

The Veteran's service medical records are negative for 
diagnoses of or symptoms consistent with infectious 
hepatitis.  On examination in April 1970, prior to separation 
from service, the Veteran reported a past history of mumps, 
color blindness, and sexually transmitted disease, but denied 
having in the past experienced, or currently experiencing, 
any other symptoms or disabilities.  Physical examination 
revealed no abnormalities, including skin discoloration or 
elevated body temperature consistent with a fever.  

Post-service clinical records reflect that in July 1970, the 
Veteran was admitted to a VA hospital with a diagnosis of 
jaundice.  At the time of his admission, he reported a 10-day 
history of sickness that began with symptoms of weakness.  He 
denied having recently received any injections, but admitted 
that he had recently been swimming in a local swimming area.  
He was not aware of anyone else being sick.  He stated that 
he drank chlorinated water.  He stated that when he had been 
stationed in Vietnam, he had been prescribed an orange pill, 
which he had also been instructed to take for 8 weeks 
following his return to the United States.  He denied a 
previous history of jaundice.  He was diagnosed with epidemic 
infectious hepatitis.  

The Veteran's initial claim for service connection for 
infectious hepatitis was denied in a November 1970 rating 
decision.  A physician participated in that decision.  The 
physician and the other panel members reasoned that because 
the incubation period for epidemic infectious hepatitis was 
shown to be between 17 and 43 days, and the Veteran was 
admitted to the hospital 63 days after his discharge from 
service, with a report of an onset of symptoms 10 days prior 
to admission, the onset of infectious hepatitis was at least 
53 or 54 days after his separation from service.  As 53 days 
exceeded the known 17 to 43 day incubation period for 
infectious hepatitis, it was less likely than not that his 
infectious hepatitis was incurred in service.

In a November 1992 letter, the Veteran's mother, in support 
of the Veteran's attempt to reopen his claim for service 
connection, stated that she recalled the Veteran having been 
sick with hepatitis when he returned from Vietnam.  The 
Veteran had been staying with her at the time, and he was 
nauseated and his skin was yellowed.  She had taken him to 
VA, where he was diagnosed with infectious hepatitis.  She 
believed that he had become infected as a result of exposure 
to contaminated water in Vietnam.

The Veteran additionally submitted a March 2004 letter from 
his private treating physician, in which the physician stated 
that the Veteran acquired hepatitis A while in service in 
Vietnam, and an additional letter from the same physician, 
dated in February 2005, in which the physician stated that 
the Veteran had developed hepatitis in July 1970, while 
stationed in Vietnam.

There is no evidence demonstrating that the Veteran has any 
residuals of the infectious hepatitis for which he was 
treated in July 1970.  Clinical records dated between April 
1992 and September 1992 show that the Veteran tested serum 
negative for any evidence of hepatitis.  The record is 
otherwise silent as to any diagnosis of infectious hepatitis, 
or the residuals thereof.  Significantly, the Veteran himself 
has failed to describe any residuals of the infectious 
hepatitis.  He argues only that he contracted the virus in 
Vietnam.

Although the Veteran's private physician has related his 
infectious hepatitis to his service in Vietnam, the Board 
concludes that a preponderance of the evidence weighs against 
such a determination.  The contemporaneous evidence shows 
that the Veteran reported an onset of symptomatology 
associated with infectious hepatitis just 10 days prior to 
his hospital admission.  Given that the incubation period for 
epidemic infectious hepatitis is known to be between 17 and 
43 days, and the Veteran was admitted to the hospital 63 days 
after his discharge from service, with a report of an onset 
of symptoms 10 days prior to admission, it appears more 
likely than not that he was not infected with hepatitis until 
after his discharge from service.  It is unclear whether the 
Veteran's private physician reviewed these facts in stating 
that the Veteran developed hepatitis while in Vietnam, 
particularly as the private physician stated that the Veteran 
had been in Vietnam in July 1970, when he in fact, had 
already been discharged from service in July 1970.  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The uncertainty as to whether 
the Veteran's physician reviewed the contemporaneous medical 
evidence in determining that the Veteran incurred hepatitis 
in service, combined with the contemporaneous evidence 
finding that he did not likely contract infectious hepatitis 
in service, and the detailed rationale for so determining, 
renders the contemporaneous evidence and the physician-
supported September 1970 determination more probative than 
the letters from the Veteran's private physician relating the 
incurrence of hepatitis to his active service.  

The Board has considered the assertions of the Veteran and 
his mother regarding the incurrence of infectious hepatitis 
during service.  To the extent that the Veteran and his 
mother ascribed his infectious hepatitis to service, however, 
their opinions are not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465 (1994).  In addition, the statements provided 
by the Veteran's mother are not consistent with the 
contemporaneous medical evidence, which show the Veteran to 
have reported a 10-day history of illness at the time of his 
admission to the hospital, in conflict with her assertions 
that he was sick at the time he returned from Vietnam.  Thus, 
their lay reports are not competent or sufficient.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Even if the Board were to determine that the Veteran had 
incurred infectious hepatitis in service, service connection 
would still not be warranted, as there is no evidence of any 
residual disability.  The record is silent as to any 
diagnosis of infectious hepatitis dated after July 1970, or 
as to the residuals thereof.  The Veteran himself has failed 
to describe any residuals of the infectious hepatitis.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

As it is less likely than not that the Veteran contracted 
infectious hepatitis in service, and there is no evidence of 
any residual disability related to infectious hepatitis, the 
Board concludes that a preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran's initial claim for service connection for 
epididymitis was filed at the RO on August 11, 1970.  The 
claim was denied in a September 1970 rating decision.  The 
Veteran did not file a VA Form 9, or any statement which 
could be interpreted as a substantive appeal of the decision.  

Because the Veteran did not appeal the September 1970 
decision within one year of receiving notification of the 
denial of the claim, the decision became final one year after 
notification of the denial.  

The Veteran argues that the September 1970 rating decision 
was clearly and unmistakably erroneous in denying his claim 
for service connection for epididymitis, and that he should 
have been service-connected epididymitis effective from the 
day he was discharged from service.  He has not put forth an 
argument regarding any specific error, however, relating to 
the denial of his claim.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  
Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The law that was in effect in September 1970 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1964 & Supp. V 1969).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1969).

At the time of the September 1970 rating decision, the record 
included the Veteran's claim, and his service treatment 
records, which included records demonstrating treatment for 
epididymitis.  Post-service records included a July 1970 
record associated with the Veteran's hospitalization for 
treatment of infectious hepatitis which showed that the 
Veteran had been found to have normal genitalia.  There were 
no post-service records demonstrating treatment for or 
complaints consistent with epididymitis.   The RO, in denying 
the claim, found that the epididymitis for which the Veteran 
had been treated in service had been acute and transitory and 
had resolved without residual disability.  As there was no 
current evidence of epididymitis, his claim was denied.

After the September 1970 rating decision, the Veteran sought 
to reopen the claim with medical evidence demonstrating that 
he had been treated for epididymitis since his discharge from 
service.   His claim was subsequently granted.  The 
determination of whether a prior rating decision was clearly 
and unmistakably erroneous must be based on the record and 
the law that existed when that decision was made.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  Because the post-September 
1970 evidence was not part of the record at the time of the 
September 1970 rating decision, the evidence submitted after 
September 1970 can have no bearing on the Veteran's claim of 
CUE in the September 1970 rating decision.

On the basis of the evidence of record at the time of the 
September 1970 rating decision, the Board cannot conclude 
that the September 1970 RO decision was clearly and 
unmistakably erroneous.  

The claim of CUE in the September 1970 rating decision 
essentially seeks to have the Board reweigh the evidence.  
However, the September 1970 RO decision considered the 
Veteran's service medical records and post-service medical 
evidence in their entirety.  The September 1970 RO decision 
relied on the lack of post-service evidence demonstrating 
that the Veteran had experienced epididymitis since his 
discharge from service.  The current CUE claim would have the 
Board reweigh that evidence and arrive at a different 
conclusion.  However, a CUE claim cannot succeed unless the 
error compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40 
(1993).  The present case does not compel that conclusion.

In sum, the Veteran has not identified any specific finding 
or conclusion in the September 1970 rating decision that was 
undebatably erroneous.  The record does not reveal any kind 
of error of fact or law in the September 1970 rating decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Thus, the criteria for a finding of CUE 
have not been met and the Veteran's claim to revise or 
reverse the September 1970 rating decision must be denied.

Having determined that the September 1970 rating decision was 
not clearly and unmistakably erroneous in denying service 
connection, the Board concludes that the September 1970 
rating decision is final.  As noted above, the effective date 
for the grant of service connection based upon a claim 
reopened after final disallowance in this case is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b) (2008).

The Veteran filed to reopen his claims for service connection 
for epididymitis on October 10, 2002.  Service connection was 
subsequently granted, effective October 10, 2002.  

Because the current effective date of service connection was 
based upon the date the Veteran's October 10, 2002, 
application to reopen the claim was received, the next 
question before the Board is whether there are any earlier, 
non-final, applications to reopen the claim upon which an 
earlier effective date of service connection may be granted.

In this regard, the Board finds that the Veteran filed an 
application to reopen the previously denied claim in October 
1992.  On October 28, 1992, the Veteran submitted a statement 
to the RO indicating that he was seeking service connection 
for epididymitis.  He stated that he had been treated for 
epididymitis in service, and that he had received post-
service treatment for epididymitis in November 1972 at the VA 
Medical Center in Alexandria, Louisiana.  In an April 1993 
letter, the RO informed the Veteran that in order to reopen 
his claim, he needed to submit new and material evidence with 
respect to the claim.  The RO did not, however, adjudicate 
entitlement to reopen the claim for service connection for 
epididymitis.  

The failure to adjudicate the October 1992 application to 
reopen resulted in that claim remaining open and pending.  
Ingram v. Nicholson, 21 Vet. App. 232 (2007) (a reasonably 
raised claim remains pending until there is an explicit 
adjudication of a subsequent claim for the same disability); 
Juarez v. Peake, 21 Vet. App. 537 (2008); Hanson v. Brown, 9 
Vet. App. 29 (1996) (once claim is filed it remains open and 
pending until final action is taken or it is withdrawn); 38 
C.F.R. § 3.160(c) (2008) (defining pending claim as 
application that has not been finally adjudicated).  

The Veteran's claim for service connection for epididymitis 
was eventually granted in January 2006 on the basis of the 
evidence identified by the Veteran at the time he filed his 
October 1992 application to reopen.  Because the evidence 
that would have been obtained by VA had VA properly 
adjudicated the Veteran's October 1992 application to reopen 
would have demonstrated that he had been treated for 
epididymitis since his discharge from service, demonstrating 
his entitlement to benefits, and because that evidence was in 
the constructive possession of VA at the time the Veteran 
filed his claim to reopen, the later of the two dates, the 
date entitlement arose or the date the claim was filed, in 
this case 
is the date the claim was received, on October 28, 1992.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, because the 
claim remained pending, an effective date of October 28, 
1992, is warranted for the grant of service connection for 
epididymitis.  

With regard to whether an informal or formal claim, or 
written intent to file an application to reopen the claim for 
service connection for epididymitis was filed prior to 
October 28, 1992, the Board finds no evidence of there being 
such a claim.  The first evidence VA received from the 
Veteran regarding a new claim of entitlement to service 
connection for epididymitis after the previous denial was 
dated on October 28, 1992.  Thus, in this case, the only date 
that could serve as a basis for an earlier award of service 
connection is the date of receipt of the Veteran's new claim 
for service connection on October 28, 1992.  There is no 
legal entitlement to an effective date earlier than October 
28, 1992 for the grant of service connection for 
epididymitis.  38 C.F.R. § 3.400 (2008).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, April 2004, 
December 2004, April 2006, December 2006, August 2008, and 
September 2008; rating decisions in February 2005, January 
2006, and June 2006; statements of the case in February 2006 
and October 2006, and supplemental statements of the case in 
October 2006 and February 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Additionally, at the time of the prior final 
denial of the claim for service connection for a heart murmur 
in September 1970, VA informed the Veteran that his claim was 
denied because he had failed to submit evidence that 
demonstrated that his congenital heart murmur was aggravated 
as a result of his active service.  This communication, in 
addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006). VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA is not required to provide an examination with 
respect to the claim of entitlement to infectious hepatitis, 
as there is no probative evidence demonstrating either that 
the Veteran incurred infectious hepatitis during service, or 
that he currently has residuals of hepatitis.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Similarly, VA is not 
required to provide an examination with respect to the 
previously denied claim of entitlement to service connection 
for a heart murmur unless new and material evidence has been 
presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a heart murmur, to 
include as secondary to a service-connected disability, has 
not been submitted.  The claim is therefore denied.

The November 1970 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
infectious hepatitis.  The appeal is denied.

Service connection for infectious hepatitis is denied.

An earlier effective date of October 28, 1992, for the grant 
of service connection for epididymitis is granted.


REMAND

By this decision, the Board assigned an earlier effective 
date of October 28, 1992, for the grant of service connection 
for epididymitis.  Accordingly, the initial rating for 
epididymitis must be established, based upon the October 1992 
grant of service connection.  Because the Board may not 
determine the initial rating in the first instance, the issue 
of entitlement to an initial rating higher than 10 percent 
for epididymitis must be remanded for determination of that 
issue by the RO.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

Adjudicate the issue of entitlement to an 
initial rating higher than 10 percent for 
epididymitis, based upon the Board's 
grant of an earlier effective date of 
October 28, 1992, for the grant of 
service connection for epididymitis.  
Then, issue a supplemental statement of 
the case on the issue and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


